                                                                                USDCSDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                                                DOC#: _ _ _ _ _ _ __
THE LAW FIRM OF                                                                 DATE FILED: \'2.. - 3 \ 9

                                                                                    7 World Trade Center, 34th Floor
CESAR DE CASTRO, P.C.                                                               New York, New York 10007
                                   ATTORNEY AT LAW                                  646.200.6166 Main
                                                                                    212.808.8100 Reception
                                                                                    646.839.2682 Fax
                                                                                    www .cdecastrolaw.com


December 2, ~019

Via ECF

The Honorable Andrew L. Carter, Jr.
United States District Judge
U.S. District Court for the Southern District of New York
40 Foley Square
New York, New York 10007

               Re:    United States v. Malhotra, 19 Cr. 411 (ALC)

Dear Judge Carter:

I represent Jas Pal in the above-referenced matter. I write on behalf of all parties to request an
adjournment of the status conference scheduled for December 3, 2019. All defense counsel need
additional time in order to review the discovery produced by the government, speak to our clients
regarding the discovery, and discuss potential dispositions.

Accordingly, I respectfully request that the status conference scheduled for December 3, 2019,
be adjourned to January 15, 16, or 17, 2020. All defendants consent to the exclusion oftime
under the Speedy Trial Act until the next conference date. Thank you.

Respectfully submitted,

       Isl                                    \\   ~ \ \ \ C. c.,_'\·-.. ~'"' ~'r O..l'"\'\.~~. s \ ~'\"\JS
Cesar de Castro                             ~ o"'-\Q..~~""nc..Q..   o-..~~o'-:l~'C'\t.~ ~c:i   \-Vl-2.0
                                             o.."-   '\tJ: Cl Ci °'-· °Y"("\.
cc:    All counsel of record (via ECF)
                                              ~              ~'c.""e~.
